Citation Nr: 1001813	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-04 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) 

2.  Entitlement to service connection for renal cell 
carcinoma. 

3.  Entitlement to service connection for gout.  

4.  Entitlement to service connection for residuals of 
melanoma.

5.  Entitlement to service connection for the trigger finger, 
digit 3 and Dupuytren's contractures involving digits 3, 4 
and 5.

6.  Entitlement to service connection for right ankle 
disability.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for pes 
planus.

8.  Entitlement to service connection for pes planus.

9.  Entitlement to service connection for right Morton's 
neuroma. 

10.  Entitlement to service connection for left Morton's 
neuroma. 

11.  Entitlement to service connection for left neuropathy. 

12.  Entitlement to service connection for right neuropathy.

13.  Entitlement to service connection for major depressive 
disorder.

14.  Entitlement to service connection for hypertension.

15.  Entitlement to service connection for coronary artery 
disease (CAD.

16.  Entitlement to service connection for disfiguring scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The Veteran had active duty service from August 1962 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
February 2006.  A statement of the case was issued in 
December 2006, and a substantive appeal was received in 
January 2007.  The Veteran appeared at a September 2009 Board 
hearing at the RO.  A transcript is of record.    

The Board notes that the Veteran had perfected a claim of 
entitlement to service connection for right hand disability, 
claimed as fracture third metacarpal, right hand with trigger 
finger, digit 3 and Dupuytren's contractures involving digits 
3, 4 and 5. Regarding the issue of entitlement to service 
connection for 3rd right middle phalanx (MP) joint injury 
residuals, including chip fracture of the proximal 3rd 
phalanx, this benefit was granted by rating decision in 
January 2008.  The RO explained that there was clear and 
unmistakable error when the RO in February 2006 denied 
service connection on a direct basis for the Veteran's right 
hand injury residuals (identified at the time of decision as 
fracture third metacarpal).  Thus, entitlement to service 
connection for fracture third metacarpal is no longer in 
appellate status.  
The Board notes, however, that entitlement to service 
connection for the trigger finger, digit 3and Dupuytren's 
contractures involving digits 3, 4 and 5 is still in 
appellate status.

At the September 2009 hearing before the Board at the RO, the 
Veteran claimed entitlement to service connection for left 
ankle disability, to include as secondary to pes planus and 
Morton's neuroma.  This matter is hereby referred to the RO 
for appropriate action.  
 
The issues of entitlement to service connection for pes 
planus (under a merits analysis; right ankle disability; left 
and right Morton's neuroma; left and right neuropathy; major 
depressive disorder; hypertension; CAD; and a disfiguring 
scar are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  PTSD was not manifested during the Veteran's active duty 
service or for many years thereafter, nor is PTSD otherwise 
related to such service.  

2.  Renal cell cancer was not manifested during the Veteran's 
active duty service or for many years thereafter, nor is 
renal cell cancer otherwise related to such service, 
including exposure to herbicides.

3.  Gout was not manifested during the Veteran's active duty 
service or for many years thereafter, nor is gout otherwise 
related to such service or to a service-connected disability.    

4.  Melanoma, was not manifested during the Veteran's active 
duty service or for many years thereafter, nor is melanoma, 
otherwise related to such service including exposure to 
herbicides.  

5.  Trigger finger, digit 3 and Dupuytren's contractures 
involving digits 3, 4 and 5 was not manifested during the 
Veteran's active duty service or for many years thereafter, 
nor is trigger finger, digit 3 and Dupuytren's contractures 
involving digits 3, 4 and 5 otherwise related to such service 
or to a service-connected disability.  

6.  Service connection for pes planus was denied by a March 
1973 rating decision; a notice of disagreement was not 
received to initiate an appeal from that determination.  

7.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for pes 
planus has been received since the March 1973 rating 
decision.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009). 

2.  Renal cell carcinoma was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Gout was not incurred in or aggravated by service, nor is 
gout causally related to a service-connected disability.   38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).

4.  Melanoma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  Trigger finger, digit 3 and Dupuytren's contractures 
involving digits 3, 4 and 5, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

6.  The March 1973 rating decision which denied entitlement 
to service connection for pes planus is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

7.  New and material evidence has been received since the 
March 1973 denial of service connection for pes planus, and 
the claim of service connection pes planus, is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice for by 
letters dated in July 2005 (for PTSD, renal cell cancer, toe 
disability, and trigger finger and Dupuytren's contractures 
[referred to as right hand disability]) and September 2005 
(for PTSD, renal cell cancer, toe disability, right hand 
disability and skin disability).  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  The July 2005 
notification addressed secondary service connection claims.  
Additionally, the July 2005 and September 2005 notification 
addressed herbicide exposure.    

While the July 2005 and September 2005 notification did not 
advise the Veteran of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection, no new disability rating or effective date for 
award of benefits will be assigned as the claims for service 
connection for PTSD; renal cell cancer; gout; trigger finger 
and Dupuytren's contractures; and skin disability are denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  


In light of the favorable decision as it relates to the issue 
of reopening the Veteran's claim for service connection for 
pes planus, no further discussion of VCAA is necessary at 
this point.  The matter of VCAA compliance with regard to the 
other issue will be addressed in a future merits decision on 
that issue after action is undertaken as directed in the 
remand section of this decision.



Duty to Assist

VA has obtained service and private treatment records; 
assisted the Veteran in obtaining evidence; afforded the 
Veteran various VA examinations in November 2005 (for his 
renal cell cancer, gout, skin disability,) and December 2005 
(for PTSD); and afforded the Veteran the opportunity to give 
testimony before the Board at the RO in September 2009.    

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
issues addressed in the following decision and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on these claims at this time.  With regard to the issues 
addressed in the remand section, it is contemplated that 
actions directed by the Board in the remand will remedy any 
notice and/or duty to assist deficiencies.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

I.  PTSD

One of the issues before the Board is entitlement to service 
connection for PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

Initially, the Board observes that there is no evidence in 
the record that the Veteran engaged in combat with the enemy.  
Service personnel records fail to indicate that the Veteran 
engaged combat.  Further, there does not appear that he 
received a combat award and there is no service information 
suggesting that he participated in combat with the enemy.  
Additionally, the Veteran has stated that he did not engage 
in combat with the enemy.  Consequently, the Veteran's 
testimony alone in this case cannot establish the occurrence 
of the claimed in-service stressor.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  

In a PTSD questionnaire received in March 2005, the Veteran 
reported that while aboard the USS Turner Joy from March 1970 
to April 1970 and from March 1971 to June 1971, there were 
periods of gunfire fired from the Turner Joy off the coast of 
Vietnam that would make the Veteran feel uncomfortable.  He 
recalled one incident in particular that remained on his mind 
and which he constantly dreamed about.  In one of the results 
of Turner Joy's gunfire, he found out that the gunfire 
totally demolished a cave or tunnel and that there were blood 
and body parts scattered over a wide area.  

The Veteran testified at the hearing before the Board at the 
September 2009 that he had issues with the fire missions on a 
continuous basis, the knowledge that he did damage on the 
beaches, and the possibility that he could have received 
incoming fire.

The Board notes that when the Veteran was afforded a VA 
examination in December 2005, the Veteran reported serving 
aboard a refueler oiler, the USS Ashtabula, a repair ship 
docked at the Subic Bay, the USS Delta, a destroyer, and the 
USS Turner Joy that cruised the east coast of South Vietnam.  
The Veteran  could not recall precisely when he cruised in 
Vietnam.  He reported that the Ashtabula and Delta only fired 
their guns in training.  He shared that he saw no combat 
while on board the Ashtabula and Delta.  He said that while 
on the Turner Joy, the ship repeatedly fired its guns.  The 
Veteran denied contact with dead bodies and denied any losses 
on the ship.  The Veteran further denied that his life was in 
danger on the ship.  He recalled that he was disturbed by the 
knowledge that the guns the ships fired caused significant 
harm on shore.  The Veteran stated that he had never had 
direct contact with the results of the explosions on shore 
except for radio reports back that described gory scenes.  
The Veteran reported never having shore duty.

When asked about other traumatic events, he recalled only 
that after he landed in Da Nang, he took a car ride to the 
dock where he boarded his ship.  The Veteran recalled being 
apprehensive because he was new to Vietnam and did not know 
what might happen.  The Veteran said he did not feel his life 
was in danger.  

The VA examiner commented that with due respect, "Mr. 
Brown's service in a combat zone, he does not appear to have 
been involved in combat sufficient to potentially cause 
symptoms of PTSD."  

At any rate, the Veteran does not have a diagnosis of PTSD.  
The VA examiner reported that when he asked about how the 
Vietnam experiences affected him, the Veteran responded that 
in years following service in Vietnam, he experienced 
nightmares about the results of the guns fired from the 
ships.  The VA examiner noted that although the Veteran never 
actually saw the results from the gunfire, he did dream about 
the damage they caused.  The Veteran reported that the 
nightmares faded over the years.  The VA examiner reported 
that the Veteran denied all other signs of PTSD.  The VA 
examiner found that the Veteran did not suffer intrusive 
recollections, was not hypervigilant and denied a startle 
response.  The VA examiner reported that the Veteran had no 
difficulty being in crowds and trusted others.  The VA 
examiner ultimately diagnosed mild episodic major depressive 
disorder unrelated to military combat.    

Therefore, based on the competent medical evidence of record, 
the Board must conclude that the Veteran does not have PTSD.  

The Board acknowledges the Veteran's assertions that he has 
PTSD that is related to service.  The Veteran is competent to 
testify as to symptoms regarding his acquired psychiatric 
disability.  The Court has held that '[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson in competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007) (footnote omitted).  
However, when he did share his symptoms to the VA examiner in 
December 2005, the VA examiner determined that the symptoms 
did not warrant a PTSD diagnosis, but rather a diagnosis of 
depression.

The Board believes that a determination as to whether an 
acquired psychiatric disability is either PTSD or depression 
is a determination that is "medical in nature."  See Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007).    
  
Therefore, based on the competent medical evidence of record, 
the Board must conclude that the veteran does not have PTSD.  
The Court has indicated that in the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Thus, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for 
PTSD.  As the preponderance of the evidence weighs against 
the claims, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).  

II.  Renal Cell Carcinoma

The Veteran is also claiming entitlement to service 
connection for renal cell carcinoma. 

Service treatment records are silent for any complaints of, 
treatments for, and diagnosis of renal cell carcinoma.  
Reports of medical examination from March 1965 to November 
1970 show that clinical evaluation of the genitourinary 
system was normal.  On a December 1972 report of medical 
examination, there was no indication of renal cell carcinoma.

A November 2005 VA examination report shows that the Veteran 
was diagnosed with renal cell carcinoma in 1985, which is 13 
years after service.  This lengthy period without treatment 
after service suggests that there has not been a continuity 
of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

In disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, 
the standards of McLendon are not met in this case as the 
evidence of records fails to indicate that renal cell cancer, 
first reported many years post service, had its onset in 
service or is otherwise related thereto.

The Board acknowledges the Veteran's assertion that renal 
cell carcinoma is due to Agent Orange exposure.

Applicable law also provides that a veteran who, during 
active service, served during a certain time period in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
he was not exposed to any such agent during service.  38 
U.S.C.A. § 1116; See also Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  Regulations further provide, in pertinent part, that 
if a veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied: Al amyloidosis, 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); Type II diabetes 
mellitus, and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma; dermatofibrosarcoma protuberans; 
malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  See 38 C.F.R. § 3.309(e); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer (emphasis added), testicular cancer, 
leukemia (other than CLL), abnormal sperm parameters and 
infertility, Parkinson's disease and parkinsonism, 
amyotrophic lateral sclerosis (ALS), chronic persistent 
peripheral neuropathy, lipid and lipoprotein disorders, 
gastrointestinal and digestive disease, immune system 
disorders, circulatory disorders, respiratory disorders 
(other than certain respiratory cancers), skin cancer, 
cognitive and neuropsychiatric effects, gastrointestinal 
tract tumors, brain tumors, light chain-associated (AL) 
amyloidosis, endometriosis, adverse effects on thyroid 
homeostasis, and any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 
(May 20, 2003).

At the September 2009 hearing before the Board at the RO, the 
Veteran claimed herbicide exposure.  Assuming for the sake of 
argument that the Veteran did have service in Vietnam, the 
Secretary has made a specific finding that there is no 
positive association between exposure to herbicides and renal 
cancer.  Thus, entitlement to service connection for renal 
cell cancer is not warranted under the presumption for 
herbicide exposure.  As discussed earlier, there is otherwise 
not competent evidence suggesting any causal relationship to 
service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

III.  Gout

Another issue before the Board is entitlement to service 
connection gout.

Service treatment records show the Veteran was in service, he 
was treated for his 3rd and 4th toes in December 1965 and for 
his large toe in July 1971.  When the Veteran was treated in 
July 1971, he was treated for smashing his large toe, which 
caused hematoma.  There was no treatment of gout in service.  
March 1965 and November 1970 reports of medical examination 
show that clinical evaluation of the Veteran's feet were 
normal.  A December 1972 discharge examination does not 
indicate that the Veteran had any toe disability, or gout.    

A private treatment record from Thomas R. Palmer, DPM shows 
the earliest mention of gout post service was dated in 
December 2000, which is 28 years after service.  This lengthy 
period without treatment after service suggests that there 
has not been a continuity of symptomatology.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).
 
To the extent that the Veteran is claiming that his gout is 
secondary to his renal cancer, service connection has not 
been granted for renal cancer.  There is therefore no basis 
for secondary service connection.  The Board notes, in 
passing, that the November 2005 VA examiner opined that it 
was less likely than not that the Veteran's gout is secondary 
to his renal cell carcinoma.  

IV.  Melanoma

The other issue before the Board is entitlement to service 
connection for skin disability, claimed as melanoma.

Service treatment records do not show any complaints of, 
treatments for, or complaints of skin disability.  March 1965 
and November 1970 reports of medical examination shows that 
clinical evaluation of the skin was normal.  A December 1972 
discharge examination shows no indications of skin 
disability.

The Board notes that when the Veteran underwent a VA 
examination in November 2005, the VA examiner found that the 
Veteran's melanoma on his right shoulder posterior aspect was 
removed in approximately June 1994.  The Veteran believed 
that his melanoma was completely excised.  It was noted that 
he Veteran did not have any further chemotherapy or radiation 
therapy.  His last visit to a dermatologist was one month 
prior for freezing treatments, but there had been no history 
of recurrence of melanoma.

Again assuming for the sake of argument that the Veteran was 
exposed to herbicides, , the Secretary has made a specific 
finding that there is no positive association between 
exposure to herbicides and skin cancer.  Thus, entitlement to 
service connection for skin cancer is not warranted under the 
presumption for herbicide exposure.  There is otherwise not 
competent evidence suggesting that the Veteran's melanoma was 
manifested during service or is in otherwise causally related 
to service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  

Thus, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for 
melanoma.  As the preponderance of the evidence weighs 
against the claims, the benefit-of-the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b).  

V.  Trigger Finger and Dupuytren's Contractures 

The Veteran is additionally claiming entitlement to service 
connection for trigger finger, digit 3 and Dupuytren's 
contractures involving digits 3, 4 and 5.

Service treatment records show that in November 1965, the 
Veteran injured his right hand while water skiing.  A 
December 1965 treatment record shows that the Veteran 
reinjured his right hand.  Both treatment records noted pain 
in the MP joint, which the Board notes is already service-
connected.  Overall, service treatment records are silent for 
any complaints of, treatments for, or diagnosis of trigger 
finger, digit 3 and Dupuytren's contractures involving digits 
3, 4 and 5.  March 1965 and November 1970 reports of medical 
examination reveal that clinical evaluation of the upper 
extremities were normal.  Further, there is no indication 
reflected in the December 1972 separation examination that 
the Veteran had trigger finger or Dupuytren's contractures.  

Post service treatment records show that the first mention of 
trigger finger, digit 3 and Dupuytren's contractures 
involving digits 3, 4 and 5 is reflected in the VA 
examination conducted in November 2005, which is 33 years 
after service.  This lengthy period without treatment after 
service suggests that there has not been a continuity of 
symptomatology.  See Maxson, 230 F.3d 1330.

As just noted, the Veteran was afforded a VA examination in 
November 2005.  After interviewing and examining the Veteran, 
the VA examiner diagnosed fracture third metacarpal right 
hand with trigger finger, digit 3 and Dupuytren's 
contractures involving digits 3, 4 and 5.  The VA examiner 
opined that the Veteran's right hand fracture in service is 
not related to his trigger finger and Dupuytren's 
contractures.  The VA examiner explained that Dupuytren's 
contractures are a separate medical entity and are also the 
cause of the trigger finger of the right middle finger.  He 
concluded by saying that the Veteran's right hand disability 
is less likely as not due to military service.  

The Board notes that there was no treatment in service for 
trigger finger and Dupuytren's contractures; and no treatment 
post service other than the November 2005 VA examination.  

The Board acknowledges the Veteran's assertion that trigger 
finger, digit 3 and Dupuytren's contractures involving digits 
3, 4 and 5 is related to service.  However, the etiology of 
the two particular finger disabilities in this case appears 
"medical in nature" and thus requires medical expertise.  
See Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. 303.     

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the Veteran's claim.

VI.  Pes Planus

One of the issues before the Board is whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for feet disability, 
claimed as pes planus.

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

By rating decision in March 1973, the RO denied the Veteran's 
claim for entitlement to service connection for bilateral 
foot disability, claimed as pes planus. 
The Veteran was informed of this decision in March 1973, but 
did not file a notice of disagreement within one year from 
the date of notification of the rating decision.  See 
38 U.S.C.A. § 7105(b)(1).  Under the circumstances, the Board 
finds that the March 1973 rating decision became final.  See 
38 U.S.C.A. § 7105(c).  

It appears from the February 2006 rating decision (from which 
the present appeal arises) that the RO reopened the Veteran's 
claim and then proceeded to deny the claim on the merits.  
Although the RO may have determined that new and material 
evidence was received to reopen the claim, the Board is not 
bound by that determination and must nevertheless consider 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The evidence at record at the time of the March 1973 rating 
decision included a January 1973 VA examination (which 
reflects a diagnosis of bilateral third degree pes planus 
that existed prior to enlistment) and service treatment 
records.  The RO denied the Veteran's claimed of entitlement 
to service connection for pes planus.  The RO noted that the 
Veteran's induction examination showed occasional symptomatic 
pes planus.  The RO acknowledged that the Veteran does have 
pes planus bilateral third degree, but noted that it did not 
give the Veteran problems.  The RO concluded that the 
Veteran's pes planus was not aggravated in service.  
  
Additional evidence submitted since the March 1973 rating 
decision includes a transcript from the September 2009 
hearing before the Board at the RO in which the Veteran 
testified that he experienced pain in his feet while in 
service and that from the time he entered service until the 
time of separation from service, his flat feet worsened.  The 
Board accepts this statement as credible lay evidence since 
the Veteran is competent to testify as to the pain he 
experiences.  See Jandreau, 492 F.3d at 1377; Barr, 21 Vet. 
App. 303.     
 
The Board finds that this evidence relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim for service connection for feet disability, claimed as 
bilateral pes planus, is neither cumulative nor redundant; 
and raises a reasonable possibility of substantiating the 
claim.  Accordingly, as new and material evidence has been 
received, the Board finds that the claim of entitlement to 
service connection for feet disability, claimed as pes 
planus, is reopened.  See 38 U.S.C.A. § 5108.


ORDER

Entitlement to service connection for PTSD is not warranted.  
Entitlement to service connection for renal cell carcinoma is 
not warranted.  Entitlement to service connection for gout is 
not warranted.  Entitlement to service connection for 
melanoma is not warranted.  Entitlement to service connection 
for trigger finger, digit 3 and Dupuytren's contractures 
involving digits 3, 4 and 5 is not warranted.  To this 
extent, the appeal is denied. 

New and material evidence has been received to reopen a claim 
of entitlement to service connection for pes planus.  To this 
extent, the appeal is granted, subject to the directions set 
forth in the remand section of this decision. 


REMAND

Pes Planus

Regarding the Veteran's claim of entitlement to service 
connection for foot disability, claimed as pes planus, the 
Board notes that while the Veteran underwent a VA examination 
in December 2005, the VA examiner did not render any nexus 
opinion.  Thus, a VA examination to determine whether the 
Veteran's pes planus, which appears to have preexisted 
service, was aggravated in service is warranted.  

Regarding the Veteran's right Morton's neuroma, the Board 
notes that a December 1965 service treatment record shows 
that the Veteran complained of pain in his right third and 
fourth toes.  When the Veteran was afforded a VA examination 
in November 2005, a VA opinion as to whether the Veteran's 
right Morton's neuroma is related to service was not 
provided.  The Board notes that with complaints in service 
and a diagnosis in service, a VA examiner to determine 
whether service connection can be granted on a direct basis 
for the Veteran's right Morton's neuroma is appropriate.  
McLendon, 20 Vet. App. 79.

The Board additionally notes that the VA examiner from 
November 2005 did opine that the Veteran's bilateral Morton's 
neuromas are as likely as not related to his bilateral pes 
planus.  The Board notes that if entitlement to service 
connection for pes planus is eventually granted, then the 
question of secondary service connection for bilateral 
Morton's neuromas would be for consideration.  Additionally, 
since the Veteran is claiming service connection for right 
ankle disability, to include as secondary to pes plans, this 
issue must also be deferred pending a final determination on 
the pes planus issue. 

Additionally, at the September 2009 hearing before the Board 
at the RO, the Veteran claimed entitlement to service 
connection for bilateral neuropathy on a secondary basis.  
Specially, the Veteran testified that bilateral neuropathy 
was secondary to his flat feet and bilateral Morton's 
neuroma.  

Likewise, at the September 2009 hearing before the Board at 
the RO, the Veteran testified that his medical impairment, 
particularly his feet and legs caused his depression.  In 
other words, it is claimed depression is secondary to the 
Veteran's pes planus and bilateral neuropathy.  Further, in 
testimony provided at the September 2009 hearing before the 
Board at the RO, the Veteran and his representative suggested 
that his hypertension is secondary to neuropathy.    

In addition, the Veteran has a claim of entitlement to 
service connection for CAD.  When the Veteran was examined in 
November 2005, the VA examiner noted that the onset of CAD 
was September 2001 and that the risk factors for his CAD 
include his hypertension which contributes to his CAD.  The 
determination on the CAD issue may therefore be affected by 
the determination on the hypertension issue. 

The Board additionally notes that when the Veteran underwent 
a VA examination in November 2005, the VA examiner observed 
that the Veteran had two dorsal foot scars that were linear 
secondary to his Morton's neuroma removal scar.  The VA 
examiner further observed a fusiform type scar on the right 
posterior upper back from his melanoma removal.  Since the 
Veteran's scars are the result of disabilities that have been 
remanded for further development, the determination as to 
whether the disabilities are service-connected could impact 
whether the Veteran's scars are service-connected.      
 
Finally, again in regard to the right ankle issue, the record 
shows that the Veteran was afforded a VA examination in 
November 2005.  After reviewing interviewing and examining 
the Veteran, the VA examiner opined that the Veteran's right 
ankle disability is at least as likely as not due to military 
service.  He stated that the Veteran did have a sprain in 
service and continued to experience right ankle sprain.  The 
VA examiner noted that the sprain is the same sprain that the 
Veteran experienced in the military.  However, review of 
service treatment records suggest that the ankle sprain 
during service involved the left ankle.  In view of the need 
for further action as outlined above, clarification as to any 
right ankle injury during service is appropriate. 

Accordingly, the case is REMANDED for the following actions:

1.  With regard to the issues remaining 
on appeal, the RO should undertake any 
additional VCAA notice that may be 
necessary to ensure compliance with VCAA. 

2.  The Veteran should also be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of his pes planus and right ankle 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the Veteran, the examiner 
should respond to the following:

     a) Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the pes planus which preexisted 
service was aggravated during service 
beyond the natural progression of the 
disability?  

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current right ankle disability 
is causally related to active duty 
service, to include any ankle sprain 
during service (please clearly describe 
which ankle was sprained during service)?

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current right ankle disability 
is proximately due to the Veteran's pes 
planus?

     d)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current right ankle disability 
has been aggravated by the pes planus?

The examiner should offer a rationale for 
any opinion with reference to pertinent 
evidence, including service and post-
service medical records.

3.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and etiology of the 
Veteran's right and left Morton's 
neuroma.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination. 

After reviewing the claims file and 
examining the Veteran, the examiner 
should offer an opinion as to whether 
it is at least as likely as not (a 50% 
or higher degree of probability) that 
the Veteran's right and Morton's 
neuroma:

     a) is causally related to service;

     b) is proximately due to pes 
planus;

     c) has  been aggravated by the pes 
planus.  

The examiner should offer a rationale for 
any opinion with reference to pertinent 
evidence, including service and post-
service medical records.

4.  The Veteran should also be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any current bilateral neuropathy.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  After reviewing the 
claims file and examining the Veteran, 
the examiner should respond to the 
following:

a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the current bilateral neuropathy is 
proximately due to the Veteran's pes 
planus?

b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the current bilateral neuropathy is 
aggravated by the Veteran's pes planus?

c)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the current bilateral neuropathy is 
proximately due to the Veteran's 
bilateral Morton's neuroma?

d)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the current bilateral neuropathy is 
aggravated by the Veteran's bilateral 
Morton's neuroma?

The examiner should offer a rationale for 
any opinion with reference to pertinent 
evidence, including service and post-
service treatment records.  
  
5.  The Veteran should also be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of the Veteran's depression.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  After reviewing the 
claims file and examining the Veteran, 
the examiner should respond to the 
following:

a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the current depression is causally 
related to service?  

b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the current depression is proximately due 
to the Veteran's pes planus and/or 
bilateral neuropathy?  

c)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the current depression is aggravated by 
the Veteran's pes planus and/or bilateral 
neuropathy?  

The examiner should offer a rationale for 
any opinion with reference to pertinent 
evidence, including service and post-
service treatment records 

6.  The Veteran should also be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any current hypertension.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  After reviewing the 
claims file and examining the Veteran, 
the examiner should respond to the 
following:

a) Is it at least as likely as not (a 50% 
or higher degree of probability) that the 
current hypertension is proximately due 
to the Veteran's bilateral neuropathy?

b) Is it at least as likely as not (a 50% 
or higher degree of probability) that the 
current hypertension is aggravated by the 
Veteran's bilateral neuropathy?

The examiner should offer a rationale for 
any opinion with reference to pertinent 
evidence, including service and post-
service treatment records  

7.  The Veteran should also be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any current CAD.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  Any medically 
indicated special tests should be 
accomplished.  After reviewing the claims 
file and examining the Veteran, the 
examiner should respond to the following:

a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the current CAD is proximately due to the 
Veteran's hypertension?

b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the current CAD is aggravated by the 
Veteran's hypertension?

The examiner should offer a rationale for 
any opinion with reference to pertinent 
evidence, including service and post-
service treatment records.    

8.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and determine if the 
claims can be granted.  The RO should 
issue an appropriate supplemental 
statement of the case, and give the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


